t c no united_states tax_court californians helping to alleviate medical problems inc commissioner of internal revenue respondent petitioner v docket no filed date p provided counseling and other caregiving services collectively caregiving services to its members who were individuals with debilitating diseases p also provided its members with medical marijuana pursuant to the california compassionate use act of codified at cal health safety code sec west supp p charged its members a membership fee that generally reimbursed p for its costs of the caregiving services and its costs of the medical marijuana r determined that all of p’s expenses were nondeductible under sec_280e i r c because r determined the expenses were incurred in connection with the trafficking of a controlled substance held sec_280e i r c precludes p from deducting its expenses attributable to its provision of medical marijuana held further p’s provision of its caregiving services and its provision of medical marijuana were separate trades_or_businesses for purposes of sec_280e i r c thus sec_280e i r c does not preclude p from deducting the expenses attributable to the caregiving services matthew kumin henry g wykowski and willian g panzer for petitioner margaret a martin for respondent laro judge respondent determined a dollar_figure deficiency in petitioner’ sec_2002 federal_income_tax and a dollar_figure accuracy- related penalty under sec_6662 following concessions by respondent including a concession that petitioner is not liable for the determined accuracy-related_penalty we decide whether sec_280e precludes petitioner from deducting the ordinary and necessary expenses attributable to its provision of medical marijuana pursuant to the california compassionate use act of codified at cal health safety code sec west unless otherwise indicated section subchapter and chapter references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure supp we hold that those deductions are precluded we also decide whether sec_280e precludes petitioner from deducting the ordinary and necessary expenses attributable to its provision of counseling and other caregiving services collectively caregiving services we hold that those deductions are not precluded findings_of_fact certain facts were stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when the petition was filed petitioner was an inactive california corporation whose mailing address was in san francisco california petitioner was organized on date pursuant to the california nonprofit public benefit corporation law cal at a general election held on date the california electors approved an initiative statute designated on the ballot as proposition and entitled medical use of marijuana see people v mower p 3d cal the statute the california compassionate use act of codified at cal health safety code sec west supp was intended to ensure that seriously ill californians have the right to obtain and use marijuana for medical purposes where that medical use is deemed appropriate and has been recommended by a physician who has determined that the person’s health would benefit from the use of marijuana in the treatment of any illness for which marijuana provides relief id sec b a see also people v mower supra pincite we use the term medical marijuana to refer to marijuana provided pursuant to the statute corp code secs west its articles of incorporation stated that it is organized and operated exclusively for charitable educational and scientific purposes and the property of this corporation is irrevocably dedicated to charitable purposes petitioner did not have federal tax-exempt status and it operated as an approximately break-even ie the amount of its income approximated the amount of its expenses community center for members with debilitating diseases approximately percent of petitioner’s members suffered from acquired immune deficiency syndrome aids the remainder suffered from cancer multiple sclerosis and other serious illnesses before joining petitioner petitioner’s executive director had years of experience in health services as a coordinator of a statewide program that trained outreach workers in aids prevention work petitioner operated with a dual purpose its primary purpose was to provide caregiving services to its members its secondary purpose was to provide its members with medical marijuana pursuant to the california compassionate use act of and to instruct those individuals on how to use medical marijuana to benefit their health petitioner required that each under california law public benefit corporations are organized for a public or charitable purpose they are not operated for the mutual benefit of their members but for a broader good see knapp v palisades charter high school cal rptr 3d n ct app member have a doctor’s letter recommending marijuana as part of his or her therapy and an unexpired photo identification card from the california department of public health verifying the authenticity of the doctor’s letter petitioner required that its members not resell or redistribute the medical marijuana received from petitioner and petitioner considered any violation of this requirement to be grounds to expel the violator from membership in petitioner’s organization each of petitioner’s members paid petitioner a membership fee in consideration for the right to receive caregiving services and medical marijuana from petitioner petitioner’s caregiving services were extensive first petitioner’s staff held various weekly or biweekly support group sessions that could be attended only by petitioner’s members the wellness group discussed healing techniques and occasionally hosted a guest speaker the hiv aids group addressed issues of practical and emotional support the women’s group focused on women-specific issues in medical struggles the phoenix group helped elderly patients with lifelong addiction problems the force group focused on spiritual and emotional development second petitioner provided its low-income members with daily lunches consisting of salads fruit water soda and hot food petitioner also made available to its members hygiene supplies such as toothbrushes toothpaste feminine hygiene products combs and bottles of bleach third petitioner allowed its members to consult one-on-one with a counselor about benefits health housing safety and legal issues petitioner also provided its members with biweekly massage services fourth petitioner coordinated for its members weekend social events including a friday night movie or guest speaker and a saturday night social with live music and a hot meal petitioner also coordinated for its members monthly field trips to locations such as beaches museums or parks fifth petitioner instructed its members on yoga and on topics such as how to participate in social services at petitioner’s facilities and how to follow member guidelines sixth petitioner provided its members with online computer access and delivered to them informational services through its web site seventh petitioner encouraged its members to participate in political activities petitioner furnished its services at its main facility in san francisco california and at an office in a community church in san francisco the main facility was approximately big_number square feet and was the site of the daily lunches distribution of hygiene supplies benefits counseling friday and saturday night social events and dinners and computer access this location also was the site where petitioner’s members received their distribution of medical marijuana the medical marijuana was dispensed at a counter of the main room of the facility taking up approximately percent of the main facility the peer group meetings and yoga classes were usually held at the church where petitioner rented space pursuant to the rules of the church petitioner’s members were prohibited from bringing any marijuana into the church petitioner also maintained a storage unit at a third location in san francisco petitioner used the storage unit to store confidential medical records no medical marijuana was distributed or used there petitioner paid for the services it provided to its members by charging a membership fee that covered and in the judgment of petitioner’s management approximated both the cost of petitioner’s caregiving services and the cost of the medical marijuana that petitioner supplied to its members petitioner notified its members that the membership fee covered both of these costs and petitioner charged its members no additional fee members received from petitioner a set amount of medical marijuana they were not entitled to unlimited supplies on date petitioner’s board_of directors decided that petitioner would henceforth discontinue all of its activities petitioner thus ceased conducting any activity and filed a final return form_1120 u s_corporation income_tax return for this return reported the following items on the basis of an accrual_method of accounting big_number dollar_figure big_number big_number gross_receipts or sales less returns and allowances balance cost_of_goods_sold inventory at beginning of year dollar_figure purchases big_number cost of labor big_number other costs cash over under dollar_figure operating supplies big_number program_costs big_number total other costs big_number big_number inventory at end of year of year -0- total cost_of_goods_sold big_number big_number gross_profit deductions compensation of officers big_number salaries and wages big_number repairs and maintenance big_number rents big_number taxes and licenses big_number depreciation big_number advertising employee benefit programs big_number other deductions accounting big_number auto and truck bank charges big_number computer expense dues and subscriptions employee development training big_number insurance big_number internet service provider big_number janitorial big_number laundry and cleaning legal and professional big_number meals and entertainment miscellaneou sec_269 office expense big_number outside services big_number parking and toll security big_number supplies telephone big_number utilities big_number total other deductions big_number big_number total deductions big_number big_number taxable loss in a notice_of_deficiency mailed to petitioner on date respondent disallowed all of petitioner’s deductions and costs of goods sold determining that those items were expenditures in connection with the illegal sale of drugs within the meaning of sec_280e respondent has since conceded this determination except to the extent that it relates to the total deductions of dollar_figure respondent has also conceded that the expenses underlying the dollar_figure of total deductions are substantiated the total deductions were ordinary necessary and reasonable expenses petitioner incurred in running its operations during the subject year the specific expenses underlying those deductions are as follows the dollar_figure deducted for compensation of officers reflects the salary of petitioner’s executive director the executive director worked hours a week for weeks the executive director directed petitioner’s overall operations and was not directly engaged in petitioner’s provision of medical marijuana the dollar_figure deducted for salaries and wages reflects the compensation of petitioner’ sec_24 other employees seven of the employees were in other words respondent concedes that the disallowance of sec_280e does not apply to costs of goods sold a concession that is consistent with the caselaw on that subject and the legislative_history underlying sec_280e see peyton v commissioner tcmemo_2003_146 franklin v commissioner tcmemo_1993_184 vasta v commissioner tcmemo_1989_531 see also s rept vol pincite involved in petitioner’s provision of medical marijuana the other employees were involved with petitioner’s provision of caregiving services the dollar_figure deducted for repairs and maintenance reflects expenses petitioner incurred to repair and maintain its main facility the dollar_figure deducted for rents reflects dollar_figure of rent for the main facility dollar_figure of rent for_the_use_of the church and dollar_figure of rent for the storage unit and a photocopier the dollar_figure deducted for payroll_taxes reflects petitioner’s liability for the payment of payroll_taxes the dollar_figure deducted for depreciation reflects depreciation of petitioner’s property the dollar_figure deducted for advertising reflects the cost of advertising by petitioner including a dollar_figure expense for the rental of a booth where petitioner distributed literature the dollar_figure deducted for employee benefit programs reflects the cost of a health insurance_policy that petitioner maintained for its employees the dollar_figure deducted for accounting reflects the fees of petitioner’s accountant the dollar_figure deducted for auto and truck reflects repairs made to a van used to transport members the dollar_figure deducted for bank charges reflects bank service charges petitioner incurred the dollar_figure deducted for computer expense reflects the cost of purchasing and maintaining computers petitioner used in its operations the dollar_figure deducted for dues and subscriptions reflects dues petitioner paid to an association comprising persons performing functions similar to those of petitioner the dollar_figure deducted for employee development training reflects costs petitioner incurred to train its bookkeeper and management team the dollar_figure deducted for insurance reflects the cost of petitioner’s liability insurance the dollar_figure deducted for internet service provider reflects the cost of petitioner’s internet services the dollar_figure deducted for janitorial reflects the cost of petitioner’s garbage services the dollar_figure deducted for laundry and cleaning reflects costs petitioner incurred to clean and launder napkins used in its food distribution the dollar_figure deducted for legal and professional reflects the fees of petitioner’s attorney none of these fees involved any defense for criminal prosecution the dollar_figure deducted for meals and entertainment reflects costs that petitioner incurred for meals furnished to its employees who worked late or long hours the dollar_figure deducted for miscellaneous reflects miscellaneous expenses petitioner incurred the dollar_figure deducted for office expenses reflects costs petitioner incurred for office supplies such as paper and printer toner the dollar_figure deducted for outside services reflects the cost of petitioner’s payroll service company the dollar_figure deducted for parking and toll reflects petitioner’s reimbursement to its employees who paid parking fees and tolls on behalf of petitioner the dollar_figure deducted for security reflects the cost of security at the main facility including the costs of an alarm company and medical service the dollar_figure deducted for supplies reflects the costs petitioner incurred to buy various supplies the dollar_figure deducted for telephone reflects the cost petitioner incurred for its telephone service the dollar_figure deducted for utilities reflects the cost of the gas and electricity petitioner used at its main facility opinion the parties agree that during the subject year petitioner had at least one trade_or_business for purposes of sec_280e according to respondent petitioner had a single trade_or_business of trafficking in medical marijuana petitioner argues that it engaged in two trades_or_businesses petitioner asserts that its primary trade_or_business was the provision of caregiving services petitioner asserts that its secondary trade_or_business was the supplying of medical marijuana to its members as to its trades_or_businesses petitioner argues the deductions for those trades_or_businesses are not precluded by sec_280e in that the trades_or_businesses did not involve trafficking in a controlled substance respondent argues that sec_280e precludes petitioner from benefiting from any of its deductions accrual_method taxpayers such as petitioner may generally deduct the ordinary and necessary expenses_incurred in carrying_on_a_trade_or_business see sec_162 items specified in sec_162 are allowed as deductions subject_to exceptions listed in sec_261 see sec_161 sec_261 provides that no deduction shall in any case be allowed in respect of the items specified in this part the phrase this part refers to part ix of subchapter_b of chapter entitled items not deductible expenditures in connection with the illegal sale of drugs is an item specified in part ix sec_280e provides no deduction or credit shall be allowed for any amount_paid or incurred during the taxable_year in carrying on any trade_or_business if such trade_or_business or the activities which comprise such trade_or_business consists of trafficking in controlled substances within the meaning of schedule i and ii of the controlled substances act which is prohibited by federal_law or the law of any state in which such trade_or_business is conducted in the context of sec_280e marijuana is a schedule i controlled substance see eg sundel v commissioner tcmemo_1998_78 affd without published opinion 201_f3d_428 1st cir such is so even when the marijuana is medical marijuana recommended by a physician as appropriate to benefit the health of the user see 532_us_483 respondent argues that petitioner because it trafficked in a controlled substance is not permitted by sec_280e to deduct any of its expenses we disagree our analysis begins with the text of the statute which we must apply in accordance with its ordinary everyday usage see 503_us_249 we interpret that text with reference to its legislative_history primarily to learn the purpose of the statute see 506_us_168 310_us_534 110_tc_236 affd without published opinion 198_f3d_248 6th cir 106_tc_274 congress enacted sec_280e as a direct reaction to the outcome of a case in which this court allowed a taxpayer to deduct expenses_incurred in an illegal drug trade see s rept vol pincite in that case edmondson v commissioner tcmemo_1981_623 the court found that the taxpayer was self-employed in a trade_or_business of selling amphetamines cocaine and marijuana the court allowed the taxpayer to deduct his business_expenses because they were made in connection with the taxpayer’s trade_or_business and were both ordinary and necessary id in discussing the case in the context of the then-current law the senate_finance_committee stated in its report ordinary and necessary trade_or_business_expenses are generally deductible in computing taxable_income a recent u s tax_court case allowed deductions for telephone auto and rental expense incurred in the illegal drug trade in that case the internal_revenue_service challenged the amount of the taxpayer’s deduction for cost of goods illegal drugs sold but did not challenge the principle that such amounts were deductible on public policy grounds the code makes certain otherwise ordinary and necessary expenses_incurred in a trade_or_business nondeductible in computing taxable_income these nondeductible expenses include fines illegal_bribes and kickbacks and certain other illegal payments s rept vol supra pincite the report then expressed the following reasons the committee intended to change the law there is a sharply defined public policy against drug dealing to allow drug dealers the benefit of business_expense deductions at the same time that the u s and its citizens are losing billions of dollars per year to such persons is not compelled by the fact that such deductions are allowed to other legal enterprises such deductions must be disallowed on public policy grounds id the report explained that the enactment of sec_280e has the following effect all deductions and credits for amounts paid_or_incurred in the illegal trafficking in drugs listed in the controlled substances act are disallowed to preclude possible challenges on constitutional grounds the adjustment to gross_receipts with respect to effective costs of goods sold is not affected by this provision of the bill id sec_280e and its legislative_history express a congressional intent to disallow deductions attributable to a trade_or_business of trafficking in controlled substances they do not express an intent to deny the deduction of all of a taxpayer’s business_expenses simply because the taxpayer was involved in trafficking in a controlled substance we hold that sec_280e does not preclude petitioner from deducting expenses attributable to a trade_or_business other than that of illegal trafficking in controlled substances simply because petitioner also is involved in the trafficking in a controlled substance petitioner argues that its supplying of medical marijuana to its members was not trafficking within the meaning of sec_280e we disagree we define and apply the gerund trafficking by reference to the verb traffic which as relevant herein denotes to engage in commercial activity buy and sell regularly webster’s third new international dictionary petitioner’s supplying of medical marijuana to its members is within that definition in that petitioner regularly bought and sold the marijuana such sales occurring when petitioner distributed the medical marijuana to its members in exchange for part of their membership fees accord united_states v oakland cannabis buyers’ coop supra pincite we now turn to analyze whether petitioner’s furnishing of its caregiving services is a trade_or_business that is separate from its trade_or_business of providing medical marijuana taxpayers may be involved in more than one trade_or_business see eg hoye v commissioner tcmemo_1990_57 and whether an activity is a trade_or_business separate from another trade_or_business is a question of fact that depends on among other things the degree of economic interrelationship between the two undertakings see 34_tc_592 sec_1_183-1 income_tax regs the commissioner generally accepts a taxpayer’s characterization of two or more undertakings as separate activities unless the characterization is artificial or unreasonable see sec_1_183-1 income_tax regs we do not believe it to have been artificial or unreasonable for petitioner to have characterized as separate activities its provision of caregiving services and its provision of medical in support of its position petitioner relies upon 352_f3d_1222 9th cir vacated and remanded sub nom 545_us_1 where the court_of_appeals for the ninth circuit reasoned that the use of medical marijuana is different in_kind from drug trafficking petitioner’s reliance on that reasoning is mistaken the u s supreme court rejected the reasoning in gonzales v raich supra pincite holding that the controlled substances act applied to individuals within the purview of california’s medical marijuana law marijuana petitioner was regularly and extensively involved in the provision of caregiving services and those services are substantially different from petitioner’s provision of medical marijuana by conducting its recurring discussion groups regularly distributing food and hygiene supplies advertising and making available the services of personal counselors coordinating social events and field trips hosting educational classes and providing other social services petitioner’s caregiving business stood on its own separate and apart from petitioner’s provision of medical marijuana on the basis of all of the facts and circumstances of this case we hold that petitioner’s provision of caregiving services was a trade_or_business separate and apart from its provision of medical marijuana respondent argues that the evidence indicates that petitioner’s principal purpose was to provide access to marijuana that petitioner’s principal activity was providing access to marijuana and that the principal service that petitioner provided was access to marijuana and that all of petitioner’s activities were merely incidental to petitioner’s activity of trafficking in marijuana we disagree petitioner’s executive director testified credibly and without contradiction that petitioner’s primary purpose was to provide caregiving services for terminally ill patients he stated right from the start we considered our primary function as being a community center for seriously ill patients in san francisco and only secondarily as a place where they could access their medicine the evidence suggests that petitioner’s operations were conducted with that primary function in mind not with the principal purpose of providing marijuana to members as stated by the board_of_tax_appeals in 35_bta_482 the statute is not so restricted as to confine deductions to a single business or principal business_of_the_taxpayer a taxpayer may carry on more than one trade_or_business at the same time moreover as the supreme court has observed in the context of illegal nondeductible expenditures it has never been thought that the mere fact that an expenditure bears a remote relation to an illegal act makes it non-deductible 320_us_467 respondent relies heavily on his assertion that petitioner’s only income was from marijuana-related matters except for a couple of small donations the record does not support that assertion and we decline to find it as a fact indeed the record leads us to make the contrary finding that petitioner’s caregiving services generated income attributable to those services in making this finding we rely on the testimony of petitioner’s executive director whom we had an opportunity to hear and view at trial we found his testimony to be coherent and credible as well as supported by the record he testified that petitioner’s members paid their membership fees as consideration for both caregiving services and medical marijuana and respondent opted not to challenge the substance of that testimony while a member may have acquired in return for his or her payment of a membership fee access to all of petitioner’s goods and services without further charge and without explicit differentiation as to the portion of the fee that was paid for goods versus services we do not believe that such a fact establishes that petitioner’s operations were simply one trade_or_business as the record reveals and as we find as a fact petitioner’s management set the total amount of the membership fees as the amount that management consciously and reasonably judged equaled petitioner’s costs of the caregiving services and the costs of the medical marijuana given petitioner’s separate trades_or_businesses we are required to apportion its overall expenses accordingly respondent argues that petitioner failed to justify any particular allocation and failed to present evidence as to how petitioner’s expenses should be allocated between marijuana trafficking and other activities we disagree respondent concedes that many of petitioner’s activities are legal and unrelated to petitioner’s provision of medical marijuana the evidence at hand permits an allocation of expenses to those activities although the record may not lend itself to a perfect allocation with pinpoint accuracy the record permits us with sufficient confidence to allocate petitioner’s expenses between its two trades_or_businesses on the basis of the number of petitioner’s employees and the portion of its facilities devoted to each business accordingly in a manner that is most consistent with petitioner’s breakdown of the disputed expenses we allocate to petitioner’s caregiving services of the expenses for salaries wages payroll_taxes employee_benefits employee development training meals and entertainment and parking and tolls of petitioner’ sec_25 employees did not work directly in petitioner’s provision of medical marijuana all expenses_incurred in renting facilities at the church petitioner did not use the church to any extent to provide medical marijuana all expenses_incurred for truck and auto and laundry and cleaning those expenses did not relate to any extent to petitioner’s provision of medical marijuana and of the remaining expenses percent of the square footage of petitioner’s main facility was not used in petitioner’s provision of medical marijuana we disagree with while we apportion most of the dollar_figure in total deductions to petitioner’s caregiving services we note that the costs of petitioner’s medical marijuana business included the dollar_figure in labor and dollar_figure in other costs respondent conceded continued respondent that petitioner must further justify the allocation of its expenses reluctant to substitute our judgment for the judgment of petitioner’s management as to its understanding of the expenses that petitioner incurred as to each of its trades_or_businesses cf 177_f3d_1096 9th cir revg tcmemo_1997_445 all arguments by the parties have been considered we have rejected those arguments not discussed herein as without merit accordingly decision will be entered under rule continued to have been properly reported on petitioner’s tax_return as attributable to cost_of_goods_sold in the medical marijuana business
